Burr, J.:
Plaintiff was employed by defendant -to work upon a machine intended to drill holes in metal swivels. He had eleven years’ experience in the use of similar machines. Defendant’s machine consisted of an upright column, from which an arm extended at ’right angles at a height of about four and a half feet from the floor. At the extremity of this arm were three cogwheels which turned the drill. These cogwheels were covered in the rear but uncovered in the front. The fact that they were thus'unguarded and that injury would result to him if his hands were caught in-them was known to plaintiff from the first day that he was employed upon the machine. While engaged in drilling a swivel he heard a ' noise and bent down to see what the matter was, and while doing that his foot slipped and his left hand came in contact with .the cogwheels and his hand was injured. There is no evidence of any defect in.the machine unless the absence, of guards oyer the cogwheels should be deemed such. There is no evidence of any defective or slippery condition of the floor. The,cause Of plaintiff’s slipping is left wholly to conjecture.
*141The learned trial justice dismissed the complaint upon the ground that the defect in the machine, if it was such, was obvious, and the dangers resulting therefrom known to plaintiff, and that he must be deemed to have assumed the risks connected with the use thereof. If the action is deemed one at common law the ruling would unquestionably be correct. (Buckley v. G. P. & R. M. Co., 113 N. Y. 540; Knisley v. Pratt, 148 id. 372.) On the other hand, if the action may be sustained under the Employers’ Liability Act, the question of assumption of this risk would be one of fact for the jury. (Laws of 1902, chap. 600, § 3 ; Clark v. N. Y. C. & H. R. R. R. Co., 191 N. Y. 416; Hurley v. Olcott, 134 App. Div. 631; affd., 198 N. Y. 132.) Plaintiff attempted to comply with the requirements of this act and within the specified time served a notice upon defendant respecting the happening of the accident. The notice read as follows: “ Please take notice, that on the 17th day of August, 1906, at or about two of clock in-the afternoon of that day, while in your employ at your factory Spring and Varick Streets, Hew York City, Manhattan, I received serious, painful and permanent injuries to my left hand from which two fingers and a part of the third were amputated, while I was working upon a machine provided by-you. Such injuries were sustained by me without any negligence or carelessness on my part, but solely by the negligence and carelessness of you as my- master in providing me with an unsafe and defective machine or implement with which to do my work. That the said machine was not properly safeguarded, and protected so as-to prevent said injuries, and because-of your failure-to-provide me with a proper foreman or superintendent to' direct me> in the guidance of my work and because of your failure-to provide-me with a proper machine in good order and reasonably fit for the work and in failing to instruct me as to the dangers of said work and in that you failed to repair said machine within a' reasonable time; knowing of the defective condition, by reason of which I sustained the said injuries as aforesaid.” The statute requires that this notice shall specify three things: The time of the injury, the place of the injury and the cause of the injury. This notice is sufficiently explicit as to time and place. It not only specifies that it occurred in defendant’s factory, but particularizes to the extent of declaring • that it was in that part of the factory where the machine was-upon *142which plaintiff was employed to work. The difficulty, if any-, with this notice,- as with many others which have been condemned, arises out of an attempt to state the cause of the injury. The word “cause” as related to an injury may refer to two things, first, to the physical cause — as, for example, the caving in of a. bank, the breaking of a rope, the fall of a scaffold, or contact with an exposed and dangerous machine; and second, to the particular act of omisr. sion or commission which, under the law of master and servant, is a breach of the master’s duty — as, for example, furnishing a defective tool or appliance, failing to provide a reasonably safe place. to work, or employing incompetent fellow-workmen or an insufficient number thereof. The latter, for convenience of expression, may be termed the negligent cause. The intent of the- statute-is that the notice should be given by the injured person himself. • In many -instances-such person might be expected to be illiterate, and in almost no instance would he be a person learned in the law. It seems to us, sufficient, therefore, if such notice contains an honest and fairly accurate statement of the physical cause of the injury. It would be demanding too much to call upon the injured illiterate to .specify the negligent cause, the particular violation of the obligation of the law of master and servant which set in operation .the particular cause which resulted in the injury. The purpose and-object of the statute is accomplished if the master is informed as. to the particular thing or things out' Of which -the injury resulted, so that he may make thé'necessáry inquiries as to the fact and its attendant circumstances. (Logerto v. Central Building Co., 198 N. Y. 390.) In Hurley v. Olcott (supra) there was no attempt to state -moré .than the physical cause Of the injury, and the notice there served was held to- be sufficient, both- in this court and in the Court of- Appeals. Ifis sufficient when the complaint is served to specify the particular violation of the master’s duty out of which the negligent cause of the injury arose. This notice contains, among others, these words relating to plaintiff: “ I received serious, painful and permanent injuries to my left hand from which two fingers, and apart-of the third were amputated, while I was working upon a machine provided by you.-' Such injuries" were sustained by me * * * solely by the negiigehee"añd"-carélessness of you.as my master in providing-me with an unsafe and defective machine or *143implement with which to do my work. That the said machine was not properly safeguarded and protected so as to prevent said injuries.” The Labor Law then in force required that' “ All vats, pans, saws, planers, cogs, gearing, belting, shafting, set-screws and machinery,, of every description, shall be properly guarded.” (Laws of 1897, chap. 415, § 81, as amd. by Laws of 1906, chap. 366.) A violation of its provisions may be evidence of negligence. The learned, counsel for the respondent contends that the notice is insufficient because it does not specify what part of the machine inflicting the injury was improperly guarded, whether the cogs, gearing, belting, shafting or set-screws. Wé think this is exacting too much. If the notice had been only to the effect that none of ■ the machinery in a large factory was properly guarded, or that some of it, without specifying which, was not properly guarded, the criticism would be entitled.to grave consideration. _ But when, it picks out a particular machine as the one which is unguarded, and when the machine is one of comparatively simple mechanism as this machine is, we think that the master was fairly advised of the particular physical cause of the injury complained of.
But it is urged as a further objection to the notice that it'does . attempt to state the negligent violation of the master’s duties, and. that it states several independent and inconsistent violations thereof and that the notice is, therefore, insufficient. (Finnigan v. N. Y. Contracting Co., 194 N. Y. 244.) As it- seems t.o us, the most serious.-difficulty with the notice" in the Finnigan case is that it; wholly failed to state any-physical cause of the injury, or, to quote; the language .of Judge-Hisqo.ok"!- “ There was no statement which fairly--and-completely; described the cause of the accident-which killed plaintiff’s intestate- as disclosed by the facts.” - As was -said: by Mr.-Justice 'Ingraham,-- when- the cáse was before this court (122 App. Div. 712): “ From this notice the defendant could gain no information as to whether the deceased was injured by -a blast, the breaking of a derrick, by falling, into a pit or failure to provide safe machinery; nothing was stated except that his death was caused by the negligence of the defendant.” It would perhaps be difficult; in this case to refer the physical, cause-:which -was stated: to-more than-one violation of ■ the master’s duty, the failure to preperly-guardthe machine. When the notice attempts to- state' the -negligent *144: cause, although it may be unnecessary to do so if it states a negligent cause which is related .to the physical cause, even though it may state other negligent causes, if the master if not misled by the statement of more than one such cause, the notice should not be condemned on that account. It would follow that, the judgment of nonsuit in this ease must be reversed, if it were not for the fact that the evidence establishes no actionable negligence, which is the proximate cause of plaintiff’s injury. A master is hot bound under all circumstances to guard all of the machines ip his factory. Some forcé must be given to the word “ properly,” and the necessity of guarding must to some extent be determined by the probable dangers from exposure. (Glens Falls P. C. Co. v. Travelers Ins. Co., 162 N. Y. 399; Dillon v. National Coal Tar Co., 181 id. 215.) It is difficult to. understand-in this case, considering -the-.position in which the cogs were placed, how -plaintiff could .get his hand into them in the ordinary-conduct of defendant’s.business.- He does not claim that he did. He says, that lie slipped, and in that way thrust his hand iiito the machine. • The slipping was the primary cause, therefore; But there is no evidence as to the cause of his slipping, or that the. same "was due to any fault or negligence of defendant. We are unable.- to distinguish this case from the case of Buckley v. G. P. & R. M. Co. (supra), where the court said: “He [plaintiff] was not. injured because he did not know that the cogs were dangerous, but the-in jury happened because he slipped and fell and instinctively threw out his hand to recover himself. His falling was a mere accident; and no amount óf instruction or caution from the'agents of the defendant would have prevented the accident and saved him from the injury. His injury did not come from any ignorance of the machines, or of the danger to which he was exposed, but it came solely from the accident.” ■ In a subsequent portion, of the opinion the court say : “ After the general charge of the judge to the jury, the counsel for the defendant said this to him:: ‘I understand your honor to tell the jury, and you did tell the jury, and I ask-to.have it repeated, that if .it happened from a slip, and was an inevitable, accident, that there can be no recovery any way, whether it was a dangerous employment or not,’ And the judge replied: ‘ I think I have charged that substantially; I cannot repeat it.’ That charge required a verdict for the defendant; " The evidence, is undisputed, *145all corning from the plaintiff himself, that the accident did happen from a slip, and was, therefore, in that sense, inevitable.”
For this reason, therefore, we conclude that the judgment appealed from should be affirmed, with costs.
Present — Woodward, Jenks, Burr, Rich and Carr, JJ.
Judgment unanimously affirmed, with costs.